Citation Nr: 0509005	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sleep apnea.




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from December 1985 to July 
1989.

Historically, a March 1996 rating decision denied service 
connection (direct-incurrence) for sleep apnea.  Although 
appellant expressed timely disagreement with that rating 
decision later that month and he was issued an April 1996 
Statement of the Case, a timely Substantive Appeal on said 
issue was not received.  That March 1996 rating decision 
represents the last final decision with regards to the sleep 
apnea service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which, in 
part, denied reopening of the sleep apnea service connection 
claim and granted service connection and assigned a 
noncompensable rating for bilateral defective hearing.  

With regards to other procedural matters, in a March 2003 
letter, the RO informed appellant of his right to 
representation and that if he did not notify the RO within 30 
days of selection of a representative, the RO would process 
the appeal on the evidence of record.  Appellant subsequently 
did not respond to that letter and appears to be representing 
himself in this appeal.  Although in a July 2003 Substantive 
Appeal, he requested a Board hearing in Washington, D.C., 
after receiving notice, he failed to report for such hearing 
that was scheduled for February 2005.  

Additionally, an August 2004 rating decision increased the 
evaluation for bilateral defective hearing from 
noncompensable to 10 percent; and in an accompanying notice 
letter, the RO informed appellant that if he was satisfied 
with this decision, he should complete and return an attached 
Appeal Status Form.  Later that month, appellant returned 
said Appeal Status Form and expressly noted therein that the 
recent VA decision satisfied his appeal on the bilateral 
defective hearing issue (thereby a withdrawal of the 
bilateral defective hearing rating issue from appellate 
status).  The remaining appellate issue involving the sleep 
apnea service connection claim was subsequently certified on 
appeal to the Board; and that issue is now ready for the 
Board's final appellate determination.


FINDINGS OF FACT

1.  An March 1996 rating decision denied direct-incurrence 
service connection for sleep apnea.  After appellant 
expressed timely disagreement and an April 1996 Statement of 
the Case was issued, a timely Substantive Appeal on said 
issue was not received.  

2.  Additional evidence submitted subsequent to said 
unappealed March 1996 rating decision, which denied direct-
incurrence service connection for sleep apnea, when viewed in 
the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed March 1996 
rating decision, which denied direct-incurrence service 
connection for sleep apnea, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991-
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001-
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The evidentiary record includes service medical 
records and post-service VA and private clinical records 
relied upon by the RO in denying the service connection claim 
at issue.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

Under the VCAA, new duty to assist provisions include 
requiring VA to provide medical opinion when such opinion is 
necessary to make a decision on a claim.  However, it appears 
that such duty to assist provisions requiring examinations or 
medical opinions are dependent on whether "new and 
material" evidence has been submitted to reopen the claim.  
See, in particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. 
§ 5108 (West 2002).  As will be explained in detail below, 
appellant has not submitted new and material evidence to 
reopen the sleep apnea service connection claim.  There is no 
indication that other relevant medical records exist that 
would be material evidence.  It should also be pointed out 
that the appellate issue in this case involves determining 
whether existing evidence has been presented that constitutes 
new and material evidence sufficient to reopen a previously 
denied claim.  In other words, the Board is not required to 
"manufacture" new and material medical evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's claim in question was 
rendered prior to the VCAA and, thus, a pre-adjudication VCAA 
notice could not have in fact been issued.  Pelegrini does 
not contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  The RO did issue an April 2001 VCAA notice on said 
claim on appeal, which specifically advised the appellant as 
to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellant's 
written responses do not indicate that any other relevant 
medical records, not already associated with the claims 
folders, exist that would be material evidence.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for sleep apnea, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The March 
1996 rating decision, which denied direct-incurrence service 
connection for sleep apnea, is final and may not be reopened, 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); and Smith 
(William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final rating decision.  
Additionally, since appellant's claim to reopen was filed in 
2000 prior to August 29, 2001, the effective date of 
amendment to 38 C.F.R. § 3.156, the "old" version of 
38 C.F.R. § 3.156 will be applied.  

The evidence previously considered in the unappealed March 
1996 rating decision included appellant's service medical 
records, which reveal that in September 1987, his complaints 
included lightheadedness, dizziness, and sleep difficulties.  
In February 1989, he sustained a motor vehicular accident, in 
which he reportedly bumped his head on the side of a door 
without loss of consciousness.  Clinically, there was a 
minimal raised area on the top of his head.  Minimal motor 
vehicular accident injury was diagnosed.  Significantly, none 
of the service medical records included any findings or 
diagnoses pertaining to sleep apnea.  The service records 
revealed that the reason for service separation was listed as 
exceeding weight standards.  

Post service, a February 1990 VA CT scan of the head was 
unremarkable.  During a period of observation and evaluation 
at a VA hospital in March 1990, appellant denied any sleep 
disturbance.  He was clinically described as obese.  An 
electroencephalogram was unremarkable.  None of the post-
service VA and private clinical records included any 
complaints, findings, or diagnoses pertaining to sleep apnea 
prior to 1993, years after service.  Private clinical records 
reveal that in 1993, appellant was described as markedly 
obese.  Appellant related the duration of his sleepiness to 
at least one year earlier when it was severe "but probably 
preceding that...for several years to some degree."  Clinical 
polysomnography testing was conducted and severe, obstructive 
(emphasis added) sleep apnea was assessed.  Recommendations 
included a weight reduction program and an ear, nose, and 
throat consultation to determine whether surgery was 
indicated.  In a March 1994 written statement, appellant 
attributed his sleep apnea and other symptoms to injury 
sustained in a 1989 in-service motor vehicular accident.  

On October 1995 VA psychiatric examination, the examiner 
described appellant as "definitely an overweight man whom it 
is easily seen that he could have symptoms of sleep apnea 
with his weight problem and any predisposing factors such as 
a head injury."  Diagnoses included sleep apnea.

Based on the evidence then of record, a March 1996 rating 
decision denied direct-incurrence service connection for 
sleep apnea, on the grounds essentially that the service 
medical records did not include any findings pertaining to 
sleep apnea; obstructive sleep apnea was initially diagnosed 
in 1993; and that there was no evidence to establish a link 
between the veteran's current sleep apnea condition and 
service, including his 1989 auto accident.  

The evidence received subsequent to said unappealed March 
1996 rating decision is not new and material with respect to 
sleep apnea.  The clinical evidence includes numerous 
duplicative and/or irrelevant service medical and post-
service VA and private clinical records.  Other post-service 
clinical records are dated many years after service and did 
not relate the sleep apnea to service.  An October 2003 
private clinical record described appellant's throat as 
having a huge soft palate and very large tongue.  Written 
statements by appellant alleging that his sleep apnea is 
related to an in-service motor vehicular accident injury are 
essentially the same as those previously considered.  
Additionally, lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In Espiritu, 2 Vet. 
App. 494, the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  

Although an October 2002 private clinical record, which 
assessed probable schizophrenia exacerbated by sleep apnea, 
noted a history of "involuntary sleep apnea from old neck 
injury", this recorded history does not even constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), which held that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute [']competent medical evidence[']...."  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993), which held that 
a physician's statement, relying upon a claimant's account of 
his medical history and service background, was not material 
evidence to reopen a service connection claim.  

The critical point is that none of the competent evidence 
received subsequent to said unappealed March 1996 rating 
decision indicates that appellant's sleep apnea is causally 
or etiologically related to service.  The Board has 
considered lay statements by appellant.  However, lay 
assertions of medical causation are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said March 
1996 rating decision, which denied the sleep apnea service 
connection claim, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for sleep apnea is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

Since new and material evidence has not been received to 
reopen the sleep apnea service connection claim, the claim is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


